     Case 3:20-cv-01290-JLS-WVG Document 36 Filed 02/09/21 PageID.854 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    R.J. REYNOLDS TOBACCO                       Case No.: 20-CV-1290 JLS (WVG)
      COMPANY.; R.J. REYNOLDS VAPOR
12
      COMPANY.; and SANTA FE                      ORDER TAKING PENDING
13    NATURAL TOBACCO COMPANY.,                   MOTIONS UNDER SUBMISSION
      INC.,                                       WITHOUT ORAL ARGUMENT
14
                                    Plaintiffs,
15                                                (ECF Nos. 6, 26)
      v.
16
      COUNTY OF SAN DIEGO; and HELEN
17
      N. ROBBINS-MEYER, in her official
18    capacity as the County of San Diego’s
      Chief Administrative Officer,
19
                                  Defendants.
20
21
22         Presently before the Court is Plaintiffs R.J. Reynolds Tobacco Company, R.J.
23   Reynolds Vapor Company, and Santa Fe Natural Tobacco Company, Inc.’s Motion for
24   Preliminary Injunction (ECF No. 6) and Defendant County of San Diego’s Motion to
25   Dismiss (ECF No. 26). The Court previously vacated the hearing on these Motions. (See
26   ///
27   ///
28   ///

                                             1
                                                                        20-CV-1290 JLS (WVG)
     Case 3:20-cv-01290-JLS-WVG Document 36 Filed 02/09/21 PageID.855 Page 2 of 2



 1   ECF No. 35.) On its own motion, the Court the takes these matters under submission
 2   without oral argument pursuant to Civil Local Rule 7.1(d)(1).
 3         IT IS SO ORDERED.
 4   Dated: February 9, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                      20-CV-1290 JLS (WVG)
